Citation Nr: 9927793	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-22 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's mother



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  The veteran died in August 1993.  The appellant in 
this action is the veteran's surviving child.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  



FINDINGS OF FACT

1.  The veteran died in August 1993.  According to the death 
certificate, the cause of the veteran's death was acute right 
coronary occlusion; no significant conditions contributing to 
death were noted.

2.  In a November 1993 rating decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling effective from May 2, 1990.

3.  Competent evidence of a nexus between the cause of the 
veteran's death and his service-connected PTSD, or any 
incident of service, has not been presented; the claim is not 
well grounded, and VA has no duty to assist the appellant in 
the development of facts pertinent to her claim, to include 
obtaining an Independent Medical Examination.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination the veteran's systems were clinically evaluated 
as normal.  Clinical records reflect treatment for otitis 
media, back strain, and an ingrown toenail.  Upon separation 
examination dated in September 1971, the veteran's systems 
were clinically evaluated as normal.  In an October 1971 
statement of medical condition, the veteran reported that he 
was suffering from a head cold.

Private treatment records dated from December 1975 to 
December 1979 reflect the veteran was admitted for a drug 
overdose in December 1975.  Discharge diagnoses of a 
Thorazine overdose and depressive reaction were noted.  A 
psychiatry consultation dated in December 1975 reflects 
diagnostic impressions of a passive-dependent personality, 
excessive drinking, and rule out alcohol intoxication.  An 
October 1979 psychiatry consultation reflects an impression 
of a paranoid personality.

A VA hospital summary dated from April 1980 to June 1980 
reflects the veteran was treated for a mental condition.  
Mental status examination revealed paranoid ideation.  Recent 
and remote memory was noted as fair; insight and judgment 
were noted as poor.  The veteran denied auditory or visual 
hallucinations.  Calculations were noted as fair and 
associations were noted as poor.  The veteran complained that 
people were spying on him and trying to get him to commit a 
crime.  Upon discharge the veteran's condition was noted as 
somewhat improved but still considerably disabled.

VA clinical records dated in July 1980 reflect the veteran 
attended therapy.  The veteran's initiative was noted as very 
sluggish.  

VA treatment records dated from March 1981 to May 1990 
reflect the veteran was treated for neck and back pain after 
a motor vehicle accident as well as treatment for dermatitis, 
acute otitis media in the left ear, scabies, and right lower 
lung pneumonia.  A March 1981 hospital summary reflects the 
veteran was treated for paranoid ideation.  Insight was noted 
as very poor and judgment was noted as impaired.  It was also 
noted that the veteran left the facility prior to discharge.  

A July 1982 statement from a state mental health department 
reflects that in February 1981 the veteran was treated at the 
facility.  Diagnoses of paranoid chronic schizophrenia with 
acute exacerbation and paranoid personality disorder were 
noted.  

Upon VA examination dated in December 1982, a diagnosis of 
chronic schizophrenia, paranoid type, was noted.  The veteran 
reported occasional feelings that people were watching him or 
following and threatening him.  The veteran also reported he 
was on medication.  Insight was noted as limited and memory 
showed some gaps.  It was noted that the veteran's judgment 
did not seem to be impaired.  The examiner noted the veteran 
was not employable at that time. 

A statement from the veteran's parents dated in January 1985 
reflects that the veteran had been treated and hospitalized 
for a mental condition on numerous occasions since his 
discharge from service.  The veteran's parents stated the 
veteran had no treatment or hospitalization for a mental 
condition prior to entering the service.  They opined that 
the veteran's mental disorder was attributable to his service 
and PTSD.  

A January 1985 statement from the veteran's ex-wife reflects 
that when she met the veteran in November 1972, he treated 
her in a normal manner.  She stated that after they were 
married in October 1973, she noticed a change in his 
behavior.  She reported several incidents of physical abuse 
by the veteran and their subsequent divorce as a result of 
the physical abuse.  The veteran's ex-wife also reported that 
after their divorce, the veteran thought he was being 
followed and spied on by others, he thought his phone was 
tapped and someone was trying to kill him.  She stated the 
veteran was very nervous.

VA outpatient treatment records dated from November 1989 to 
October 1990 reflects impressions of a schizoaffective 
disorder with paranoid features, PTSD, and psychosis.  

Mental testing dated in February 1991 revealed a score 
consistent with a diagnosis of PTSD.  The examiner noted the 
profile was not valid because the veteran responded in an 
exaggerated manner.  

Upon VA examination dated in May 1991, the veteran reported 
continued problems with nightmares, flashbacks, irritability, 
impaired concentration, and an inability to function.  The 
veteran also reported he felt he was being followed and that 
there was a communist conspiracy against him.  The examiner 
noted the veteran appeared tremulous at times and was easily 
upset and fragile.  Concentration was noted as impaired and 
the veteran's mood showed mixed symptoms of anxiety and 
depression.  The veteran denied hearing voices but reported 
that people were following him.  Judgment was noted as 
impaired and insight was noted as minimal.  Diagnoses of 
paranoid schizophrenia and PTSD, delayed type, were noted.  
The examiner noted the PTSD was manifested by specific 
delusions and fears of communists and Vietnamese.  The 
examiner further noted the veteran was severely disabled and 
need ongoing psychiatric treatment, preferably day treatment 
with close supervision.  

Private treatment records dated from September 1991 to 
October 1991 reflect treatment for tinea cruris and 
conjunctivitis.  Examination of the veteran's systems 
revealed a regular sinus rhythm in the heart.  

The veteran died in August 1993.  The death certificate 
indicates the immediate cause of death was acute right 
coronary occlusion with a rapid onset.  Significant 
conditions contributing to death, but not related to the 
cause, were noted as none.  The death certificate also 
indicates that an autopsy was performed.  

In a November 1993 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling effective May 2, 1990.

At her October 1994 RO hearing, the veteran's mother 
testified that the veteran had problems with depression and 
made at least three suicide attempts.  (Transcript, page 4).  
The appellant and the veteran's mother testified that the 
veteran was taking a medication called "Clausoril" at the 
time of his death and he had to have lab work done on a 
weekly basis.  (Transcript, page 5).  The veteran's mother 
testified that there were reports to the effect that the 
veteran had an enlarged heart and other physical problems 
related to the medications he was taking or had taken over 
the years.  (Transcript, page 8).  She also testified the 
veteran did not have much stamina and would become out of 
breath very easily.  (Transcript, page 9).  The appellant's 
mother further stated the veteran might have committed 
suicide.  She reported that the veteran's medications were 
strewn all over the cabinet and his refrigerator had been 
emptied and cleaned.  (Transcript, pages 9-10).  The 
veteran's mother testified that a toxicology report was not 
done.  The veteran's body was found approximately four days 
after his death and the coroner's report noted considerable 
maggot activity and gross decompensation.  (Transcript, pages 
10, 13-14).  The appellant testified that she had a 
disagreement with the veteran a few days before his death and 
he was very upset.  She stated there was no note left at the 
time of his death, but he had not left a note at any of his 
prior suicide attempts.  (Transcript, page 10-11).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant contends that the veteran's death was caused by 
his service-connected PTSD.

Following a thorough review of the record, the Board 
concludes service connection for the cause of the veteran's 
death is not warranted.  The death certificate reflects that 
the immediate cause of death as acute right coronary 
occlusion with rapid onset.  No other significant conditions 
contributing to death were noted.  The appellant's claim is 
supported solely by her own contentions and those of the 
veteran's mother.  Unfortunately, the contentions of the 
appellant and the veteran's mother are not supported by any 
medical evidence of record.  As stated by the Court, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that either the appellant or the veteran's 
mother possesses any medical expertise.  Thus, their lay 
medical assertions to the effect that the veteran's service-
connected PTSD caused or substantially or materially 
contributed to the veteran's death have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
is cognizant of the testimony of the veteran's mother that 
the veteran's medication required weekly lab work and that 
the veteran had an enlarged heart and other physical problems 
related to his medication.  However, the Board notes that 
absolutely no competent medical evidence to support those 
contentions has been presented.  In the absence of competent 
medical evidence of a nexus between the veteran's cause of 
death and his service-connected disability or any incident of 
service, the appellant's claim is not well grounded and must 
be denied.

The appellant's representative has requested application of 
38 C.F.R. §§ 3.159 and 20.901(d).  With respect to the 
contention that an Independent Medical Examination is 
warranted in this case, the Board notes that because the 
claim is not well grounded, VA has no duty to assist the 
appellant in the development of facts pertinent to her claim, 
to include obtaining an Independent Medical Examination.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

